Hill, C. J.
There being evidence in this case that the plaintiff was induced to part with the possession of his property by the fraudulent representations of the defendant, and that he was damaged thereby, and that immediately upon discovery of the fraud the plaintiff made an offer to rescind and restore whatever he had received from the defendant by virtue of the contract, a verdict in behalf of the plaintiff, he electing to take a money verdict ini lieu of the property, was authorized. Civil Code (1910), § 4305. Judgment affirmed.